K. K. HALL, Circuit Judge,
dissenting:
I do not agree with the result reached by the majority which permits the Commonwealth of Puerto Rico to proceed in this litigation as parens patriae. Admittedly, the issue in the context of this appeal presents a very close question. Nevertheless, I am satisfied that the district court acted within the guidelines set forth in Commonwealth of Pennsylvania by Shapp *371v. Kleppe, 533 F.2d 668 (D.C.Cir.1976), and properly considered the number of people affected by the Growers’ alleged activities, the potential economic impact, and the ability of the workers to litigate their own claims. Accordingly, I would affirm the dismissal of the complaint.